Dissenting Opinion.
Elliott, C. J.
— I dissent from the prevailing opinion, for the reason that I believe that the Legislature has power to *512establish a bureau of statistics, and that, having the power to do this, it has, also, the right to select the means and agencies which it deems necessary to carry into effect the law it has enacted establishing that bureau. I have stated my views in the opinion in the case of State, ex rel., v. Hyde, ante, p. 20, and I do not deem it necessary to again discuss the question.
Filed Nov. 7, 1889.
Mitchell, J., concurs with Elliott, C. J.